PER CURIAM.
Petitioner filed a petition for writ of mandamus to compel the trial court to rule on his motion for belated rehearing of the trial court’s order denying his rule 3.800(a) motion for correction of sentence.
The trial court has an obligation to enter a ruling on the motion for rehearing even though the motion is evidently untimely. Accordingly, we grant the petition for writ of mandamus and direct the trial court to rule on the motion. If it is untimely, it should be stricken by the court.
DOWNEY, STONE and FARMER, JJ., concur.